The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

DETAILED ACTION
Status of Case
This communication is in response to the filing of Application 17/272,664 by AWAD et al. for “COMMUNICATIONS DEVICE AND METHOD”, filed on 03/02/2021. 
Claims 1-20 are now pending. 

Specification
The disclosure is objected to because of the following informalities: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. (US20200053788A1), hereinafter WANG, in view of MUNDARATH et al. (US20200100290A1), hereinafter MUNDARATH.

Regarding claim 1, WANG teaches A method of operating a communications device to transmit data to or to receive data from a wireless communications network, the method comprising (WANG, Fig. 16, paragraph 168, teach transmitting/receiving data from a base station (i.e. wireless communications network).)
detecting a plurality of beams of radio signals each being transmitted periodically according to a time divided structure of a wireless access interface provided by the wireless communications network in at least one of different spatial directions and at different times, (WANG, Fig. 16, step 1601, paragraph 168, teach detecting a plurality of TX beams among a plurality of beams according to synchronization signals in a sweeping period comprising time units (i.e. in at least one of difference spatial directions and at different times).) 
selecting a first of the plurality of beams of radio signals for detecting a first version of a synchronisation signal transmitted with the first beam of radio signals, (WANG, Fig. 16, step 1601, paragraph 168, teach detecting a plurality of TX beams among a plurality of beams according to synchronization signals in a sweeping period comprising time units (i.e. selecting a first of the plurality of beams of radio signals for detecting a first version of a synchronisation signal transmitted with the first beam of radio signals).)
selecting a second of the plurality of beams of radio signals for detecting a second version of the synchronisation signal transmitted with the second beam of radio signals, (WANG, Fig. 16, step 1601, paragraph 168, teach detecting a plurality of TX beams among a plurality of beams according to synchronization signals in a sweeping period comprising time units (i.e. selecting a second of the plurality of beams of radio signals for detecting a second version of the synchronisation signal transmitted with the second beam of radio signals).)
WANG does not describe and synchronising with the time divided structure of the wireless access interface from at least one of the first version of the synchronisation signal and the second version of the synchronisation signal.
	MUNDARATH in the same field endeavor teaches and synchronising with the time divided structure of the wireless access interface from at least one of the first version of the synchronisation signal and the second version of the synchronisation signal. (MUNDARATH, Fig. 9, step 122, paragraphs 35-36, teach building a set of “best” beams and identifying opportunities for each beam (i.e. synchronizing a time divided structure, at least one version of synchronization signal).)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of MUNDARATH with the teachings of WANG to synchronize with the time divided structure of the wireless access interface from at least one of the first version of the synchronization signal and the second version of the synchronization signal.  The motivation would be to perform fast and robust cell searches for 5G and mm-wave wireless communication systems, especially as the number of transmit and receive beams increase with next-generation wireless systems, increasing directional initial access tradeoffs between delay performance and coverage (MUNDURATH, paragraph 3).

Regarding claim 3, WANG in view of MUNDURATH teaches A method according to claim 1, wherein the selecting the first beam comprises selecting one of the of the plurality of beams of radio signals which is received with a greatest signal strength, and the selecting the second beam comprises selecting one of the others of the plurality of beams of radio signals which is displaced in time or spatially by an amount from the first beam. (WANG, paragraph 43 teaches selecting the synchronization signal that satisfies a condition in the plurality of sweeping periods. For example, the condition may be the reception quality (i.e. greatest signal strength) or the reception quality exceeding a certain preset threshold (i.e. displacement in time or spatially by an amount from the first beam).)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of MUNDARATH with the teachings of WANG to select one of the of the plurality of beams of radio signals which is received with a greatest signal strength, and the selecting the second beam comprises selecting one of the others of the plurality of beams of radio signals which is displaced in time or spatially by an amount from the first beam.  The motivation would be to perform fast and robust cell searches for 5G and mm-wave wireless communication systems, especially as the number of transmit and receive beams increase with next-generation wireless systems, increasing directional initial access tradeoffs between delay performance and coverage (MUNDURATH, paragraph 3).

Regarding claim 5, WANG in view of MUNDURATH teaches A method according to claim 1, wherein the selecting the first beam comprises selecting one of the of the plurality of beams of radio signals which is received with a greatest signal strength, and the selecting the second beam comprises selecting one of the others of the plurality of beams of radio signals which has a next greatest signal. (WANG, paragraph 43 teaches selecting the synchronization signal that satisfies a condition in the plurality of sweeping periods. For example, the condition may be the reception quality (i.e. greatest signal strength) or the reception quality exceeding a certain preset threshold (i.e. next greatest signal).)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of MUNDARATH with the teachings of WANG to select one of the of the plurality of beams of radio signals which is received with a greatest signal strength, and the selecting the second beam comprises selecting one of the others of the plurality of beams of radio signals which is displaced in time or spatially by an amount from the first beam.  The motivation would be to perform fast and robust cell searches for 5G and mm-wave wireless communication systems, especially as the number of transmit and receive beams increase with next-generation wireless systems, increasing directional initial access tradeoffs between delay performance and coverage (MUNDURATH, paragraph 3).

Regarding claim 16, WANG teaches A communications device for transmitting data to or receiving data from a wireless communications network, the communications device comprising transmitter circuitry configured to transmit signals via a wireless access interface provided by the wireless communications network, receiver circuitry configured to receive signals transmitted via the wireless access interface, and controller circuitry configured to control the transmitter circuitry and the receiver circuitry to transmit or to receive the signals, the control circuitry being configured to control the receiver circuitry to (WANG, Fig. 14, paragraphs 116-119, teach determining unit 21 and notifying unit 22 configured to perform the overall functions claimed.)
detect a plurality of beams of radio signals each being transmitted periodically according to a time divided structure of the wireless access interface provided by the wireless communications network in different spatial directions, (WANG, Fig. 16, step 1601, paragraph 168, teach detecting a plurality of TX beams among a plurality of beams according to synchronization signals in a sweeping period comprising time units (i.e. in at least one of difference spatial directions and at different times).) 
to select a first of the plurality of beams of radio signals for detecting a first version of a synchronisation signal transmitted with the first beam of radio signals, (WANG, Fig. 16, step 1601, paragraph 168, teach detecting a plurality of TX beams among a plurality of beams according to synchronization signals in a sweeping period comprising time units (i.e. selecting a first of the plurality of beams of radio signals for detecting a first version of a synchronisation signal transmitted with the first beam of radio signals).)
to select a second of the plurality of beams of radio signals for detecting a second version of the synchronisation signal transmitted with the second beam of radio signals, (WANG, Fig. 16, step 1601, paragraph 168, teach detecting a plurality of TX beams among a plurality of beams according to synchronization signals in a sweeping period comprising time units (i.e. selecting a second of the plurality of beams of radio signals for detecting a second version of the synchronisation signal transmitted with the second beam of radio signals).)
WANG does not describe and to synchronise the transmitter circuitry and the receiver circuitry with the time divided structure of the wireless access interface from at least one of the first version of the synchronisation signal and the second version of the synchronisation signal.
MUNDARATH in the same field endeavor teaches and to synchronise the transmitter circuitry and the receiver circuitry with the time divided structure of the wireless access interface from at least one of the first version of the synchronisation signal and the second version of the synchronisation signal. (MUNDARATH, Fig. 9, step 122, paragraphs 35-36, teach building a set of “best” beams and identifying opportunities for each beam (i.e. synchronizing a time divided structure, at least one version of synchronization signal).)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of MUNDARATH with the teachings of WANG to synchronize with the time divided structure of the wireless access interface from at least one of the first version of the synchronization signal and the second version of the synchronization signal.  The motivation would be to perform fast and robust cell searches for 5G and mm-wave wireless communication systems, especially as the number of transmit and receive beams increase with next-generation wireless systems, increasing directional initial access tradeoffs between delay performance and coverage (MUNDURATH, paragraph 3).

Regarding claim 17, WANG teaches A method of operating infrastructure equipment for forming part of a wireless communications network, the method comprising (WANG, Fig. 16, paragraph 168, teach transmitting/receiving data from a base station (i.e. wireless communications network).)
transmitting a plurality of downlink beams of radio signals periodically according to a time divided structure of a wireless access interface provided by the wireless communications network in different spatial directions and at different times, (WANG, Fig. 16, step 1601, paragraph 168, teach detecting a plurality of TX beams among a plurality of beams according to synchronization signals in a sweeping period comprising time units (i.e. in at least one of difference spatial directions and at different times).) 
each of the plurality of downlink beams carrying a different version of a synchronisation signal, (WANG, Fig. 16, step 1601, paragraph 168, teach detecting a plurality of TX beams among a plurality of beams according to synchronization signals in a sweeping period comprising time units (i.e. each of the plurality of downlink beams carrying a different version of a synchronisation signal).)
and transmitting a response message on one of the first downlink beam or the second downlink beam depending on which of the first downlink beam or the second downlink beam is selected for communicating downlink data. (WANG, step 302, paragraphs 45-46, teach notifying the base station (i.e. response message) of the information indicating the available TX beam.)
WANG does not describe detecting from one of a plurality of uplink beams paired with one of the plurality of downlink beams an indication that a communications device has synchronised with a first of the downlink beams and a second of the downlink beams, the uplink beam on which the indication is received being paired with one of the first downlink beams or the second downlink beams, determining whether to transmit downlink data to the communications device using the first downlink beam or the second downlink beam,
MUNDURATH in the same field of endeavor teaches detecting from one of a plurality of uplink beams paired with one of the plurality of downlink beams an indication that a communications device has synchronised with a first of the downlink beams and a second of the downlink beams, the uplink beam on which the indication is received being paired with one of the first downlink beams or the second downlink beams, determining whether to transmit downlink data to the communications device using the first downlink beam or the second downlink beam, (MUNDURATH, Fig. 9, steps 124, 112, 113, paragraphs 65-68, teach determining UL transmission on best beam opportunities and deducing DL transmission beams to perform RACH procedure.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of MUNDARATH with the teachings of WANG to detect from one of a plurality of uplink beams paired with one of the plurality of downlink beams an indication that a communications device has synchronized with a first of the downlink beams and a second of the downlink beams, the uplink beam on which the indication is received being paired with one of the first downlink beams or the second downlink beams, determining whether to transmit downlink data to the communications device using the first downlink beam or the second downlink beam. The motivation would be to perform fast and robust cell searches for 5G and mm-wave wireless communication systems, especially as the number of transmit and receive beams increase with next-generation wireless systems, increasing directional initial access tradeoffs between delay performance and coverage (MUNDURATH, paragraph 3).

Regarding claim 18, WANG in view of MUNDURATH teaches A method according to claim 17, wherein the indication received on the uplink beam is a message transmitted as part of a random access procedure, and the response message is transmitted as part of the random access procedure. (MUNDURATH, Fig. 9, steps 124, 112, 113, paragraphs 65-68, teach performing a RACH procedure (i.e. random access procedure).)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of MUNDARATH with the teachings of WANG to configure the indication received on the uplink beam is a message transmitted as part of a random access procedure, and the response message is transmitted as part of the random access procedure. The motivation would be to perform fast and robust cell searches for 5G and mm-wave wireless communication systems, especially as the number of transmit and receive beams increase with next-generation wireless systems, increasing directional initial access tradeoffs between delay performance and coverage (MUNDURATH, paragraph 3).

Allowable Subject Matter
Claims 2, 4, 6-15 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES JIANG can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALLI Z BUTT/Examiner, Art Unit 2412